EXHIBIT 1

Case 2:19-cv-00273-DEJ Filed 02/20/19 Page 1of8 Document 1-1
 

 

Case 2019CV000755 Document 4 Filed 01-15-2019 Page 2 of 8

The Court may reject or disregard an Answer that does not follow the requirements of the statutes.
The Answer must be sent or delivered to the Court, whose address is 730 Wisconsin Avenue,
Racine, Wisconsin 53403, and to HABUSH HABUSH & ROTTIER S.C. ®, plaintiff's attorneys
whose address is 5439 Durand Avenue, Suite 220, Racine, Wisconsin 53406, You may have an
attorney help or represent you.

If you do not provide a proper Answer within forty-five (45) days, the court may grant
judgment against you for the award of money or other legal action requested in the Complaint, and
you may lose your right to object to anything that is or may be incorrect in the Complaint. A
judgment may be enforced as provided by law. A judgment awarding money may become a lien
against any real estate you own now or in the future and may also be enforced by garnishment or
seizure of property.

Dated this 15" day of January 2019.

HABUSH HABUSH & ROTTIER S.C.
Attorneys for Plaintiffs

Electronically siened by Kristin M. Cafferty
Kristin M. Cafferty, State Bar No. 1023260

 

P.O. ADDRESS:

5439 Durand Avenue, Suite 220
Racine, WI 53406

(262) 554-6200

 

Case 2:19-cv-00273-DEJ Filed 02/20/19 Page 2 of 8 Document 1-1

 
 

 

Case 2019CV000755 Dooument 1

Filed 01-15-2019 Page 3 of 8

 

FILED
01-15-2019
Clerk of Circuit Court
Racine County
20719CV000755
Honorable Michael J.
Plontek
Branch 5

STATE OF WISCONSIN CIRCUIT COURT RACINE COUNTY

MARCIA L. NOLAN

AND TIMOTHY NOLAN, COMPLAINT

18627 102"? Street

Bristol, WI 53104

Plaintiff, Case No.
Case Code: 30107
WCA GROUP HEALTH TRUST,
WILMOT UNION HIGH SCHOOL

c/o Michael Lamont, Chief Operating Officer

22 East Mifflin Street, Suite 900

Madison, WI 53703

Involuntary Plaintiff,
Vv.
AMOUNT CLAIMED GREATER

HARBOR FREIGHT TOOLS USA INC.
a foreign corporation

c/o Corporate Creations Network, Inc.
4650 W. Spencer Street

Appleton, WI 54914

ABC INSURANCE COMPANY,
A fictitious company,

Defendants,

THAN $5,000.00

 

The above-named plaintiffs by HABUSH HABUSH & ROTTIER S.C.°, their attorneys,

as and for a Complaint against the above-named defendants, allege and show to the Court as

follows:

GENERAL ALLEGATIONS

de At the present time the plaintiffs, Marcia L. Nolan and Timothy Nolan, are husband

 

Case 2:19-cv-00273-DEJ Filed 02/20/19 Page 3 of 8 Document 1-1
 

 

a

Case 2019CV000755 Document 1 Filed 01-15-2019 Page 4 of 8

and wife and adult citizens and residents of the State of Wisconsin, residing at 18627 102" Street,
Bristol, Wisconsin.

Zs At the present time the involuntary plaintiff, WCA Group Health Trust, Wilmot
Union High School, (hereinafter “The Trust”), alleges that it is a wholly owned, self-insured
employee welfare benefit plan established under Employee’s Income Security Act (ERISA) with
the offices of its chief operating officer, Michael Lamont, located at 22 E, Mifflin Street, Suite
900, Madison, Wisconsin; The Trust is an involuntary plaintiff by reason. of §803.03, Wis. Stats.,
as it may have an interest in the plaintiff's claim by reason ofits being the medical benefits provider
for the plaintiff, Marcia L. Nolan.

3 At the present time the defendant, Harbor Freight Tools USA Inc. (hereinafter
“Harbor Freight”), is a foreign corporation duly licensed to do business in the State of Wisconsin,
with offices of its registered agent, Corporate Creations Network Inc., located at 4650 W. Spencer
Street, Appleton, Wisconsin; upon information and belief, said company does substantial business
in Racine County; that, at all times material, the defendant, Harbor Freight, was engaged in
substantial activities, djatay business as a retail shopping center, located at 2380 S. Green Bay
Road, Racine, Wisconsin (hereinafter “the premises”).

4, Upon information and belief, an unknown insurance company, herein designated
pursuant to Wis. Stat. §807.12 by the fictitious name of ABC Insurance Company, had issued a
policy of insurance to Harbor Freight, which policy provided coverage to Harbor Freight for claims
such as those hereinafter set forth in this Complaint and which policy of insurance was in full force
and. effect at the time of the hereinafter described matter; in the contract of insurance, this
defendant insurance company reserved the right to settle or adjust any claims arising thereunder

and to defend any lawsuits instituted by virtue of any such claims; by virtue of this contract of

 

Case 2:19-cv-00273-DEJ Filed 02/20/19 Page 4 of 8 Document 1-1
 

 

Case 2019CV000755 Document 1 Filed 01-15-2019 Page 5 of 8

insurance, this defendant ABC Insurance Company is a proper party defendant herein,
FIRST CAUSE OF ACTION: NEGLIGENCE
AGAINST DEFENDANTS: HARBOR FREIGHT TOOLS USA INC.
AND ABC INSURANCE COMPANY

5: The plaintiffs reallege and incorporate herein all the material allegations contained
the above paragraphs of the Complaint herein.

6. That on May 7, 2016, the plaintiff, Marcia L. Nolan, was a frequenter in and on the
premises which was owned and maintained by the defendant, Harbor Freight; and the plaintiff was
seriously injured when she tripped and fell on a rug that was on the floor of the premises.

7. That at all times material the defendant, Harbor Freight, through its agents, servants
and/or employees, failed to exercise ordinary care in the design, installation, inspection,
maintenance and/or repairs on the premises, including but not limited to proper selection and/or
maintenance of their area rugs with respect to the slippage and/or curling of the rug in the subject
area where the plaintiff was injured; and was otherwise negligent.

8. The above and foregoing acts and/or omissions of negligence on the part of the
defendant were a direct and proximate cause of the injuries and damages sustained by the plaintiff,
Marcia L. Nolan.

9. As a result of the negligence on the part of the defendant as alleged, the plaintiff,
Marcia L. Nolan, sustained permanent injuries and damages, including past and future pain,
suffering and. disability and loss of enjoyment of life; past wage loss and impairment of future
earning capacity; past and future medical expenses; and other compensable injuries.

10. The Trust is the medical benefits provider for the plaintiff, Marcia L. Nolan, and as
such provider was obliged to pay hospital and medical bills for the treatment of said plaintiff for

the injuries sustained as afore alleged; by reason of said injuries, The Trust expended money as

Case 2:19-cv-00273-DEJ Filed 02/20/19 Page 5of8 Document 1-1

 

 

 
 

 

Case 2018CV000755 Document 1 Filed 01-15-2019 Page 6 of 8

and for hospital and medical bills and will be so obliged in the future and, therefore, may have a

subrogation interest herein to the extent of its payments.
SECOND CAUSE OF ACTION: SAFE PLACE VIOLATION
AGAINST DEFENDANTS: HARBOR FREIGHT TOOLS USA INC.
AND ABC INSURANCE COMPANY

11. The plaintiffs reallege and incorporate herein all the material allegations contained
in the above paragraphs of the Complaint herein.

12. ‘That the plaintiff, Marcia L. Nolan, was at all times material, was a frequenter on
the premises, as that term is defined in §101.01, Wis. Stats.

13.‘ That, at all times material, with respect to the premises, defendant, Harbor Freight,
was the owner of a public building, place of employment and/or employer as those terms are
defined in §101.01, Wis. Stats.

14, That, at all times material, the premises, was a public building and/or place of
employment as those terms are defined in §101.11, Wis. Stats.

15. That the defendant, Harbor Freight, through its agents, servants and/or employees,
contrary to §101.11, Wis. Stats., were negligent in that it:

a. Failed to furnish a place for employees and/or frequenters which
was safe, as that term is defined in §101.01, Wis. Stats.;

b. Failed to keep its premises as safe as its nature would permit, as
defined in §101.01, Wis. Stats.;

C. Failed to do every other thing reasonably necessary to protect the
life, health, safety and welfare of employees and/or frequenters on
the premises;

d. Failed to construct, repair, maintain, operate and/or inspect the
premises with respect to the area rugs in the subject area so as to
render the same safe, as that term is defined in §101.01, Wis. Stats;

& Failed to use safety devices and safeguards and failed to adapt and
use methods and processes reasonably available to render such

 

Case 2:19-cv-00273-DEJ Filed 02/20/19 Page 6 of 8 Document 1-1

 
 

 

tt

Case 2019CV000755 Document 1 Filed 01-15-2019 Page 7 of 8

employment and place of employment safe as defined in $101.01,
Wis. Stats.

16. That, as a result of this negligence, the plaintiff, Marcia L. Nolan, sustained
permanent injuries and damages, including past and future pain, suffering and disability and loss
of enjoyment of life; past wage loss and impairment of future earning capacity; past and future
medical and hospital expenses; and other compensable injuries.

SECOND CAUSE OF ACTION IN FAVOR OF THE PLAINTIFF,
TIMOTHY NOLAN, AGAINST DEFENDANT GEICO INDEMNITY COMPANY
AND ABC INSURANCE COMPANY

17. Reallege and incorporate herein by reference all the allegations of the above
paragraphs of the Complaint herein.

18. The plaintiff, Timothy Nolan is the husband of the plaintiff, Marcia L, Nolan, and
suffered loss of society and companionship of his wife and will in the future continue to sustain
damages as the result of the injuries sustained by his wife

WHEREFORE, the plaintiffs demand judgment against the defendants in an amount
sufficient to constitute fair and reasonable compensation for all of the injuries and damages
sustained by the plaintiff together with actual reasonable attorney’s fees and costs and
disbursements as allowed by law.

Plaintiffs further demand, in the event of settlement or verdict in favor of the plaintiffs, the
Court to grant an order declaring the plaintiffs’ right to such settlement or verdict proceeds to be
paramount to that of any subrogated party unless dictated otherwise by Statute.

Finally, in the event of any subrogated party’s failure to respond to this Complaint in a
timely manner, the plaintiffs request this court to grant an order dismissing the subrogated. party
from this action and barring any claim for subrogation and/or reimbursement and barring the

subrogated party from, participating in any judgment or settlement in this action.

 

Case 2:19-cv-00273-DEJ Filed 02/20/19 Page 7 of 8 Document 1-1
 

 

' Case 2019CV000755 ~~ Document 1 Filed 01-15-2019 Page 8 of 8

Plaintiffs allege that their damages are more than the minimum amount necessary to invoke
the jurisdiction of this Court.
Dated this 15" day of January 2019.

HABUSH HABUSH & ROTTIER S.C.®
Attorneys for Plaintiffs

Electronically signed by Kristin M. Cafferty
Kristin M. Cafferty, State Bar No. 1023260

P.O. ADDRESS:

5439 Durand Avenue, Suite 220
Racine, WI 53406

(262) 554-6200

 

Case 2:19-cv-00273-DEJ Filed 02/20/19 Page 8 of 8 Document 1-1
